Citation Nr: 1734572	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-08 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1994 to June 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at the RO and testified before the undersigned Veterans Law Judge (VLJ) in June 2015.  A transcript of the hearing is of record.

This Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in August 2015 for additional development.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's August 2015 remand instructed the AOJ to undertake any necessary development to independently verify the stressors documented by the June 2011 VA examination report or subsequently submitted documentation.  This instruction included contacting the United States Army and Joint Services Records Research Center (JSRRC), or other appropriate agency in order to aid in verifying the stressors.  The Veteran submitted a Statement in Support of Claim for Service Connection for PTSD in September 2016 with an accompanying Letter of Evaluation (AF Form 77) detailing an incident where he claims he was involved in exchanging gunfire with an individual that was illegally within a restricted area.  The record does not indicate that the AOJ made an attempt to further verify this or any previously claimed stressor, including by contacting JSRRC or another appropriate agency.  Further, in the October 2016 VA examination conducted in accordance with the Board's remand, the examiner indicated that the Veteran's claimed stressors were not adequate to support the diagnosis of PTSD because there were no available records to verify his claims.  Therefore, it is necessary on remand for the AOJ to take the appropriate steps necessary to verify the Veteran's claimed stressors, including contacting JSRRC of other appropriate agency.

As indicated above, the Board's remand also directed the AOJ to afford the Veteran a VA psychiatric examination in order to diagnose any current psychiatric disorder, and to determine if any such disorder was related to his active duty service.  However, the October 2016 examiner claimed that the Veteran was uncooperative during the examination and indicated that he was unable to determine if the Veteran currently met the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 5th Edition (DSM-5) criteria for PTSD.  The examiner stated that he was unable to differentiate possible legitimate symptoms from feigned symptoms, and, due to that, did not fill out the clinical findings sections of the examination detailing PTSD diagnostic criteria or symptoms.  The examiner failed to provide an opinion regarding whether any diagnosed psychiatric disorder was etiologically related to the Veteran's active duty service, and accordingly the Board finds that the October 2016 examination was inadequate for the purposes of rendering a decision in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Upon remand, the AOJ must afford the Veteran a VA psychological examination performed by a new examiner.

Also, since the record indicates that the Veteran continues to receive VA treatment for his service-connected conditions, updated VA treatment records should be obtained and associated with the claims file.  The AOJ should also request that the Veteran provide the details concerning any outstanding private treatment records related to the issue being decided herein, and have the Veteran submit the necessary authorizations required to obtain any such records.
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding post-service VA treatment records from December 2016 to present.

2.  After obtaining any necessary authorizations from the Veteran, obtain and associate with the claims file any relevant, outstanding private treatment records.

3.  Undertake any necessary development to independently verify the Veteran's claimed stressors, including those documented by the June 2011 VA examination report and/or September 2016 Statement in Support of Claim for Service Connection for PTSD and accompanying Letter of Evaluation (AF Form 77).  Development should include contacting the United States Army and Joint Services Records Research Center (JSRRC), or other appropriate agency.  The agencies contacted should provide any available information that might corroborate the Veteran's alleged in-service stressors from his period of active military service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If the Veteran's described stressors lack sufficient information for verification, such should be noted in a formal finding.

4.  After completion of the above, the Veteran should be scheduled for a VA psychiatric examination with a new examiner.  The entire claims file must be reviewed by the examiner in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed. 

The examiner is requested to address the following:

As to each diagnosed psychiatric disorder that has been diagnosed, i.e. major depressive disorder, substance (alcohol) induced mood disorder, generalized anxiety disorder, obsessive compulsive disorder, PTSD, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that it is etiologically related to the Veteran's active duty service?

In the event records associated with the claims file subsequent to this remand identify a diagnosis of a psychiatric disorder not identified above, please also provide the requested opinion as to that diagnosis. 

4.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




